DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Claim Objections
2.	Claims 1, 11 and 20 are objected to because of the following informalities:  In said claims, the Applicant is suggested to replace the phrase: “in response to the single uninterrupted stroke: based on the single uninterrupted stroke” with - in response to the single uninterrupted stroke drawn on the image,-.  Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1+9, 2-4, 5, 8, 10, 11+19, 12-16, 17-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12, 14-16, 18, 13, 17, 1, 4-8, 2-3 and 19, respectively, of U.S. Patent No. 10509553, hereinafter the ’53 patent.  Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the claims 1+9, 2-4, 5, 8, 10, 11+19, 12-16, 17-18 and 20 which are not explicitly recited in claims 12, 14-16, 18, 13, 17, 1, 4-8, 2-3 and 19, respectively, of the ’53 patent, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the US patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For example, claim 12 of the ’53 patent recites all the features found in the combination of claims 1 and 9 of the instant application including the method comprising: causing the presentation of an image on a client device (as claimed); receiving user input including a stroke drawn on the image (e.g., claim 12 of the ’53 teaches: detecting a user input in the form of a single uninterrupted stroke drawn on the image); in response to the single unimterrupted stroke, determining a region of interest in the image (e.g., determining a region of interest in the image based on the stroke drawn on the image); prior to recolorizing the region of interest of the image, downsampling the region of interest (e.g., downsampling the region of interest in the image); and subsequent to recolorizing the region of interest, upsampling the recolorized region of interest (e.g., upsampling the region of interest in the recolorized image, see claim 12 of the ’53 patent); and recolorizing the region of interest in the image, the recolorizing including replacing an original color of the region of interest with an alternative color, the recolorizing of the region of interest resulting in a recolorized image (e.g., filling the region of interest with the selected color to produce a recolorized image); and causing presentation of the recolorized image on the client device, as claimed. 
The method of combined claims 1 and 9 of the instant application differs from that of the ’53 patent’s claim 12 in that claim 12 of the ’53 patent fails to specifically cite the presentation of a user interface with an input element comprising multiple selectable colors from which a user selects a color. 
However, since in claim 12 of the ’53 patent, the image presentation is able to receive a user-input to drawn on the image and to select a color, the display on which the image is presented obviously encompasses a user-interface with input element to make possible the color selection. And, since the color selection by the user  is to replace one color with an alternative color, it is obvious that the selection is made from amongst multiple selectable colors. Thus, the combination of features claims 1 and 9 of the instant application is an obvious variant of those of claim 12 of the ’53 patent. Using one method for another would be readily apparent to those of artisan skilled in the art, since the two would perform the same function and yield the same end result of interactively recoloring images.
While the features of a method or an apparatus/system may be recited either functionally or structurally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus/system from a prior art if the prior art method or apparatus/system teaches all the structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and/or functionally distinguishable from the claims of the ‘53 patent.  Further, the extent that the instant application claims are broaden and therefore generic to instant claimed invention, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent. Thus, the granting of the current application would infringe with the claimed invention of the ‘53 patent. 
The combination of Claims 11 and 19 relates to a system and has substantially the same technical features as those of method claims 1 and 9 of the current application. These features are found in claim 1 of and are similar in scope to those of claim 12 of the ’53 patent, except the invention category. Accordingly, the features of claims 11 and 19, in combination, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of the ’53 patent for reasons similar to the analysis of claims 1 and 9, as described above.  As such, the granting of the current application’s claims would infringe with the claimed invention found in the ‘53 patent.
Likewise, Claim 20 relates to a non-transitory computer-readable medium and has substantially the same technical features as those found in claim 1 of the current application. These features are found in claim 19 of and are similar in scope to those of claim 1 of the ’53 patent, except the invention category. Accordingly, claim 20 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 19 of the ’53 patent for reasons similar to the analysis of claim 1 of the current application. Therefore, the granting of the current application’s claim would infringe with the similar claimed invention found in the ‘53 patent.
The features of claims 2-4, 5, 8, 10, 12-16, 17-18 of the instant application are each met by the features of claims 14-16, 18, 13, 17, 4-8, 2-3, respectively, of the ‘53 patent.  As such, the granting of the current application’s claims would infringe with the respective claimed invention found in the ‘53 patent. 

5.	Claims 1-3, 4, 5-6, 8, 9-10, 11-13, 14, 15-16, 17-18, 19 and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 13, 15, 18, 14, 17, 1+11, 4, 9-10, 2-3, 7 and 20, respectively, of U.S. Patent No. 10168879, hereinafter the ’79 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of, for instance, independent claims 1-3, 4, 5-6, 8, 9-10, 11-13, 14, 15-16, 17-18, 19 and 20, which are not explicitly recited in claims  13, 15, 18, 14, 17, 1+11, 4, 9-10, 2-3, 7 and 20, respectively, of the ’79 patent would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For example, claim 13 of the ’79 patent recites all the features found in the combination of claims 1-3 of the current application including the method comprising: causing the presentation of an image on a client device (as claimed); receiving user input including a stroke drawn on the image (e.g., claim 13 of the ’79 teaches: detecting a user input in the form of a single uninterrupted stroke drawn on the image); expanding the single uninterrupted stroke to generate an expanded stroke mask (as claimed); refining the expanded stroke mask to determine a precise boundary of the region of interest (as claimed); recolorizing the region of interest on the image, the recolorizing including replacing an original color of the region of interest with an alternative color, the recolorizing of the region of interest resulting in a recolorized image; (e.g., recolorizing the region of interest in the image, the recolorizing including replacing an original color of the region of interest with an alternative color, the recolorizing of the region of interest resulting in a recolorized image, see claim 13 of the ’79 patent); and causing presentation of the recolorized image on the client device, as claimed. 
The method of combined claims 1-3 of the instant application differs from that of the ’79 patent’s claim 13 in that claim 13 of the ’79 patent fails to specifically cite the presentation of a user interface with an input element comprising multiple selectable colors from which a user selects a color. 
However, since in claim 13 of the ’79 patent, the image presentation is able to receive a user-input to drawn on the image and to replace a color on said image, the display on which the image is presented obviously encompasses a user-interface with input element to make possible the color selection. And, since the color selection by the user  is to replace one color with an alternative color, it is obvious that the selection is made from multiple selectable colors. Thus, the combination of features claims 1-3 of the instant application is an obvious variant of those of claim 13 of the ’79 patent. Using one method for another would be readily apparent to those of artisan skilled in the art, since the two would perform the same function and yield the same end result of interactively recoloring images.
While the features of a method or an apparatus/system may be recited either functionally or structurally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus/system from a prior art if the prior art method or apparatus/system teaches all the structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and/or functionally distinguishable from the claims of the ‘79 patent.  Further, the extent that the instant application claims are broaden and therefore generic to instant claimed invention, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent. Thus, the granting of the current application would infringe with the claimed invention of the ‘79 patent. 
The combination of Claims 11-13 relates to a system and has substantially the same technical features as those of method claims 1-3 of the current application. These features are found in combined claims 1 and 11 of and are similar in scope to that of claim 13 of the ’79 patent, except the invention category. Accordingly, the features of claims 11-13, in combination, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 13 of the ’79 patent for reasons similar to the analysis of claims 1-3 of the current application, as described above.  As such, the granting of the current application’s claims would infringe with the claimed invention found in the ‘79 patent.
Likewise, Claim 20 relates to a non-transitory computer-readable medium and has substantially the same technical features as those found in claim 1 of the current application. These features are found in claim 20 of and are similar in scope to those of claim 13 of the ’79 patent, except the invention category. Accordingly, claim 20 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 20 of the ’79 patent for the same reasoning as in claim 1. Therefore, the granting of the current application’s claim would infringe with the similar claimed invention found in the ‘79 patent.
The features of claims 4, 5-6, 8, 9-10, 14, 15-16, 17-18, and 19 of the instant application are rejected under the ground of obvious-type double patenting over claims 15, 18, 14, 17, 4, 9-10, 2-3, and 7, respectively, of the ‘79 patent because they succinctly cover all the salient features.  As such, the granting of the current application’s claims would infringe with the respective claimed invention found in the ‘79 patent. 

6.	Claims 1, 2-4, 5, 8, 9-10, 11, 12-16, 17-18, 19 and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 12, 14-16, 18, 13, 17, 1, 4-8, 2-3, 9 and 20, respectively, of U.S. Patent No. 11106343, hereinafter the ’43 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of, for instance, independent claims 1, 11 and 20, which are not explicitly recited in claims  12, 1 and 20, respectively, of the ’43 patent would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
        For examples, independent claims 12, 1 and 20 of the ’43 patent recite all the features found in claims 1, 11 and 20, respectively, of the instant application including the one or more processors; the non-transitory computer readable storage medium comprising instructions being executed by the one or more processors, the client device, the image presentation step, the detecting steps, the region determining step, the recoloring step and the presentation of the recolorized image steps, as claimed. Accordingly, it would have been obvious to those in possession of the invention defined by claims 1, 11 and 20 of the instant application to observe that the limitations describe in said claims are succinctly coverred in respective claims 12, 1 and 20 of the ’43 patent. It would be readily apparent to those of artisan skilled in the art that the invention of claims 1, 11 and 20 of the instant application is broader in every aspect than the patent’s claims 12, 1 and 20 and, is therefore an obvious variant thereof.  In re Karlson, 136 USPQ 184 (CCPA 1963). 
A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art apparatus teaches all the structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and/or functionally distinguishable from the claims of the ‘04 patent.  Further, the extent that the instant application claims are broaden and therefore generic to instant claimed invention, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent. Thus, the granting of the current application would infringe with the claimed invention of the ‘43 patent. 
In reference to claims 2-4, 5, 8, 9-10, 12-16, 17-18, 19 of the instant application, these claims recite features that correspond in scope with the limitations recited in claims 14-16, 18, 13, 17, 4-8, 2-3, and 9, respectively, of the ’43 patent, and are, therefore, rejected under the ground of obviousness-type double patenting. As such, the granting of the current application’s claims would infringe with the respective claimed invention found in the ‘43 patent.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 5, 11-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20150339051) in view of Pettigrew et al. (US 20070247679).
Considering claim 11, Yang discloses a system (e.g., content reproducing system of fig. 1, see also figs. 73-74 and par. 114) comprising: one or more processors (which is intrinsic to device 100 of fig. 1; see item 130 of fig. 74 and par. 121); and a non-transitory computer-readable storage medium (170, fig. 74) coupled to the processor(s) and storing instructions (see pars. 127, 132-133 and par. 656) that, when executed by the processor, cause the one or more processors to perform operations (see par. 675) comprising: on a client device (100, see par. 126), causing presentation of a user interface (see fig. 7B) comprising an image (720 or 730) and an input element (730) comprising multiple selectable colors (see par. 163); detecting (100) a selected color from the multiple selectable colors (e.g., the user may select a color, and a thickness through the palette tool 730. See par. 163); detecting (100) a user input in the form of a single uninterrupted stroke drawn on the image (e.g., the device 100 may reproduce … a process of drawing stroke included in the partial handwritten content (see par. 134 ) including a user drawing a line or a curve or circle on the content image, see fig. 33 pars. 225 and 229 where a line drawn by a stroke 3101 or a circle drawn by stroke 3103 on image content 3100); in response to the single uninterrupted stroke drawn on the image, determining a region of interest in the image (see pars. 225, 232-233 and 241 and 271, wherein upon the user drawing a line or a curve or circle on the content image to specify a region of interest, see fig. 33A and pars. 225 and 229, a single uninterrupted stroke is drawn on the content image, because the drawing of a line or curve typically involves the process of applying an uninterrupted stroke by means of a pen).
Yang further discloses that device 100 may cause a presentation/display of an image content on a display screen; enable a user using an electronic pen to select a region of interest from the displayed image; and may change colors and thickness of the strokes included in the user selected region of interest and depicts the changes on the display (see pars. 255-257, and 271-272). However, Yang is not specific as to the filling the region of interest with a selected color to produce a recolorized image.
Pettigrew, in an analogous art, discloses presenting a digital image in a display area of a user interface; allowing a user to select a region of interest in the image for use in color correction; and applying color corrections to the digital image based on the selected region and range of pixel values in the region, by replacing the input color with an output color (see pars. 32-35, 55).
Accordingly, it would have been obvious to one of artisan skilled in the art before the effective filing date of the invention to have modified the teaching of Yang to include filling the region of interest with a selected color to produce a recolorized image, in the same conventional manner as taught by Pettigrew; in order to enable a user to alter the color of a particular object or region in an image; hence improving  workflows for color correction in the digital image.
The subject matter of claim 1 relates to a method and corresponds in terms of a system to that of independent claim 11 and rejections raised to the later also apply, mutatis mutandis, to the former.
The subject matter of claim 20 relates to a computer readable medium storing instructions to perform certain tasks. The features of claim 20 are substantially the same as those of claim 11 except the invention category. Accordingly, the same reasoning as in claim 11 applies herein to claim 20.
As per claims 2-3 and 5, it is noted that since Yang discloses a user using an input tool to draw a stroke over a digital image which form a line connecting coordinate values to form a region of interest over the digital image, (see pars. 320-322 and 489-490), wherein the user is able to expand the region of interest to adjust the region of interest area (see par. 231), Yang’s disclosure obviously encompasses generating an expanded stroke mask by expanding the stroke drawn on the image and refine the expanded stroke mask to determine a precise boundary of the region of interest by simulating one or more additional strokes on the image.
Claims 12-13 and 15 are rejected under the same rationale as claims 2-3 and 5.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached 892-form.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-777629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
07/30/2022